852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andre D. GREEN, Plaintiff-Appellant,v.Arnold J. HOPKINS, Commissioner;  Howard N. Lyles, Warden,Maryland Penitentiary;  H. Thomas, CO IV, Major;L. Hopkins, CO V, Capt., Defendants- Appellees.
No. 88-6608.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1988.Decided:  July 22, 1988.

Andre G. Green, appellant pro se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell (Office of the Attorney General of Maryland), for appellees.
Before JAMES DICKSON PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Andre D. Green appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Green v. Hopkins, C/A No. 87-2468-S (D.Md. March 18, 1988).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.